Exhibit 10.1

BUCA, INC.

EMPLOYEE STOCK PURCHASE PLAN

1. Purpose and Scope of Plan. The purpose of this BUCA, Inc. Employee Stock
Purchase Plan (the “Plan”) is to provide the employees of BUCA, Inc. (the
“Company”) and its subsidiaries with an opportunity to acquire a proprietary
interest in the Company through the purchase of its common stock and, thus, to
develop a stronger incentive to work for the continued success of the Company.
The Plan is intended to be an “employee stock purchase plan” within the meaning
of Section 423(b) of the Internal Revenue Code of 1986, as amended, and shall be
interpreted and administered in a manner consistent with such intent.

2. Definitions.

2.1. The terms defined in this section are used (and capitalized) elsewhere in
this Plan:

(a) “Affiliate” means each domestic or foreign corporation that is a “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code or any
successor provision, except that the term shall not include any “subsidiary
corporation” that the Board of Directors has expressly determined should not
participate in the Plan.

(b) “Board of Directors” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(d) “Committee” means three or more Disinterested Persons designated by the
Board of Directors to administer the Plan under Section 13.

(e) “Common Stock” means the common stock, par value $.01 per share, of the
Company.

(f) “Company” means BUCA, Inc.

(g) “Compensation” means the gross cash compensation (including wage, salary,
commission, bonus, and overtime earnings) paid by the Company or any Affiliate
to a Participant in accordance with the terms of employment.

(h) “Disinterested Persons” means a member of the Board of Directors who is
considered a disinterested person within the meaning of Exchange Act Rule 16b-3
or any successor definition.



--------------------------------------------------------------------------------

(i) “Eligible Employee” means any employee of the Company or an Affiliate whose
customary employment is at least 20 hours per week and who has been employed by
the Company or an Affiliate for at least 1 year on the first day of the Purchase
Period; provided, however, that “Eligible Employee” shall not include any person
who would be deemed, for purposes of Section 423(b)(3) of the Code, to own stock
possessing 5% or more of the total combined voting power or value of all classes
of stock of the Company.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(k) “Fair Market Value” of a share of Common Stock as of any date means, if the
Company’s Common Stock is listed on a national securities exchange or traded in
the national market system, the mean between the high and low sale prices for
such Common Stock on such exchange or market on said date, or, if no sale has
been made on such exchange or market on said date, on the last preceding day on
which any sale shall have been made. The determination of Fair Market Value
shall be subject to adjustment as provided in Section 14.

(l) “Participant” means an Eligible Employee who has elected to participate in
the Plan in the manner set forth in Section 4.

(m) “Plan” means this BUCA, Inc. Employee Stock Purchase Plan, as amended from
time to time.

(n) “Purchase Period” there will be twelve one-month purchase periods during
each year. The purchase period beings on the first business day of each month
and ends on the last business day of each month or such other period as may be
selected by the Committee.

(o) “Recordkeeping Account” means the account maintained in the books and
records of the Company recording the amount withheld from each Participant
through payroll deductions made under the Plan.

3. Scope of the Plan. Shares of Common Stock may be sold by the Company to
Eligible Employees at any time after the Plan has been approved by the
stockholders of the Company, but not more than 500,000 shares of Common Stock
(subject to adjustment as provided in Section 14) shall be sold to Eligible
Employees pursuant to this Plan. All sales of Common Stock pursuant to this Plan
shall be subject to the same terms, conditions, rights and privileges. The
shares of Common Stock delivered by the Company pursuant to this Plan may
consist of any combination of authorized but unissued shares or newly issued
shares.

4. Eligibility and Participation. To be eligible to participate in the Plan for
a given Purchase Period, an employee must be an Eligible Employee on the first
day of such Purchase Period. An Eligible Employee may elect to participate in
the Plan by filing an enrollment form with the Company that authorizes regular
payroll deductions from Compensation beginning with the first

 

2



--------------------------------------------------------------------------------

payday following the effective date of such election and continuing until the
Eligible Employee withdraws from the Plan, modifies his or her authorization, or
ceases to be an Eligible Employee, as hereinafter provided.

5. Amount of Common Stock Each Eligible Employee May Purchase.

5.1. Subject to the provisions of this Plan, each Eligible Employee shall be
offered the right to purchase on the last day of the Purchase Period the maximum
number of shares of Common Stock (not including fractional shares) that can be
purchased at the price specified in Section 5.2 with the entire credit balance
in the Participant’s Recordkeeping Account; provided, however, that (i) no more
than 500 shares of Common Stock may be purchased under the Plan by any
Participant for a given Purchase Period and (ii) no more than $25,000 in Fair
Market Value (determined at the beginning of each Purchase Period) of shares of
Common Stock may be purchased under the Plan and all other employee stock
purchase plans, if any, of the Company and its subsidiary corporations (as
defined in Section 424(f) of the Code) by any Participant for each calendar
year. If the purchases by all Participants would otherwise cause the aggregate
number of shares of Common Stock to be sold under the Plan to exceed the number
specified in Section 3, however, each Participant shall be allocated a ratable
portion of the maximum number of shares of Common Stock which may be sold.

5.2. The purchase price of each share of Common Stock sold pursuant to this Plan
will be the lesser of the following:

(a) 85% of the Fair Market Value of such share on the first day of the Purchase
Period; or

(b) 85% of the Fair Market Value of such share on the last day of the Purchase
Period.

6. Method of Participation.

6.1. The Company shall give notice to each Eligible Employee of the opportunity
to purchase shares of Common Stock pursuant to this Plan and the terms and
conditions for such offering. Such notice is subject to revision by the Company
at any time prior to the date of purchase of such shares. The Company
contemplates that for tax purposes the first day of a Purchase Period will be
the date of the offering of such shares.

6.2. Each Eligible Employee who desires to participate in the Plan for a
Purchase Period shall signify his or her election to do so by signing an
election form developed by the Committee. An Eligible Employee may elect to have
any whole percent of Compensation withheld, but not exceeding 15% per pay
period. An election to participate in the Plan and to authorize payroll
deductions as described herein shall remain in effect until such Participant
withdraws from the Plan, modifies his or her authorization, or ceases to be an
Eligible Employee.

 

3



--------------------------------------------------------------------------------

7. Recordkeeping Account.

7.1. The Company shall maintain a Recordkeeping Account for each Participant.
Payroll deductions pursuant to Section 6 will be credited to such Recordkeeping
Accounts on each payday.

7.2. No interest will be credited to a Participant’s Recordkeeping Account.

7.3. The Recordkeeping Account is established solely for accounting purposes,
and all amounts credited to the Recordkeeping Account will remain part of the
general assets of the Company.

7.4. A Participant may not make any separate cash payment into a Recordkeeping
Account.

8. Right to Adjust Participation or to Withdraw.

8.1. A Participant may, at any time during a Purchase Period, direct the Company
to increase or decrease the percentage amount of such deductions from future
Compensation, subject to the limitation in Section 6.2. Upon any such action,
future payroll deductions with respect to such Participant shall be increased or
decreased in accordance with the Participant’s direction. A Participant may not
change the percentage amount of deductions more than once during any Purchase
Period.

8.2. At any time before the end of a Purchase Period, any Participant may
withdraw from the Plan. In such event, all future payroll deductions shall cease
and the entire credit balance in the Participant’s Recordkeeping Account will be
paid to the Participant, without interest, in cash within 15 days.

8.3. Notification of a Participant’s election to increase, decrease, or
terminate deductions, or to withdraw from the Plan, shall be made by filing an
appropriate form with the Company.

9. Termination of Employment. If the employment of a Participant is terminated
for any reason, including death, disability, or retirement, the entire balance
in the Participant’s Recordkeeping Account at the date of such termination of
employment will be paid to the Participant in cash within 15 days after
termination of employment and may not be used to purchase shares of Common Stock
pursuant to the Plan.

10. Purchase of Shares.

10.1. As of the last day of each Purchase Period, the entire credit balance in
each Participant’s Recordkeeping Account will be used to purchase shares (not
including fractional shares) of Common Stock (subject to the limitations of
Section 5) unless the Participant has filed an appropriate form with the Company
in advance of that date (which either elects to purchase a specified number of
shares which is less than the number

 

4



--------------------------------------------------------------------------------

described above or elects to receive the entire credit balance in cash). Any
amount in a Participant’s Recordkeeping Account that is not used to purchase
shares pursuant to this Section 10.1 will be refunded to the Participant, except
that any balance in such Recordkeeping Account resulting from the inability to
purchase fractional shares shall be carried over to the immediately following
Purchase Period unless the Participant elects to have such balance paid in cash.

10.2. A certificate for the number of shares of common stock purchased by all
Participants in the Plan will be issued and delivered to him or her only upon
request. Shares of common stock acquired by each Participant shall be held in a
general securities brokerage account maintained for the benefit of all
participants with an agent. The agent shall maintain individual sub accounts for
each participant in such general account to which shall be allocated such
participant’s shares of common stock.

11. Rights as a Stockholder. A Participant shall not be entitled to any of the
rights or privileges of a stockholder of the Company with respect to such
shares, including the right to receive any dividends which may be declared by
the Company, until (i) he or she actually has paid the purchase price for such
shares and (ii) certificates for such shares have been issued to him or her,
both as provided in Section 10.

12. Rights Not Transferable. A Participant’s rights under this Plan are
exercisable only by the Participant during his or her lifetime, and may not be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution. Any attempt to sell, pledge, assign or
transfer the same shall be null and void and without effect. The amounts
credited to a Recordkeeping Account may not be assigned, transferred, pledged or
hypothecated in any way, and any attempted assignment, transfer, pledge,
hypothecation or other disposition of such amounts will be null and void and
without effect.

13. Administration of the Plan. This Plan shall be administered by the
Committee, which is authorized to make such uniform rules as may be necessary to
carry out its provisions. The Committee shall determine any questions arising in
the administration, interpretation and application of this Plan, and all such
determinations shall be conclusive and binding on all parties.

14. Adjustment upon Changes in Capitalization. In the event of any change in the
Common Stock of the Company by reason of stock dividends, split-ups, corporate
separations, recapitalizations, mergers, consolidations, combinations, exchanges
of shares and the like, the aggregate number and class of shares available under
this Plan and the number, class and purchase price of shares available but not
yet purchased under this Plan, may be adjusted appropriately by the Committee.

15. Registration of Certificates. Stock certificates, if issued, will be
registered in the name of the Participant, or jointly in the name of the
Participant and another person, as the Participant may direct on an appropriate
form filed with the Company.

16. Amendment of Plan. The Board of Directors may at any time amend this Plan in
any respect which shall not adversely affect the rights of Participants pursuant
to shares previously

 

5



--------------------------------------------------------------------------------

acquired under the Plan, except that, without stockholder approval on the same
basis as required to originally approve the plan, no amendment will be made
(i) to increase the number of shares to be reserved under this Plan, (ii) to
decrease the minimum purchase price, or (iii) to change the definition of
employees eligible to participate in the Plan.

17. Effective Date of Plan. This Plan shall be effective upon approval by the
stockholders of the Company. The initial Purchase Period will commence on the
date determined by the Board of Directors, but not before July 1, 1999. All
rights of Participants in any offering hereunder shall terminate at the earlier
of (i) the day that Participants become entitled to purchase a number of shares
of Common Stock equal to or greater than the number of shares remaining
available for purchase or (ii) at any time, at the discretion of the Board of
Directors. Upon termination of this Plan, shares of Common Stock shall be issued
to Participants in accordance with Section 10, and cash, if any, remaining in
the Participants’ Recordkeeping Accounts shall be refunded to them, as if the
Plan were terminated at the end of a Purchase Period.

18. Governmental Regulations and Listing. All rights granted or to be granted to
Eligible Employees under this Plan are expressly subject to all applicable laws
and regulations and to the approval of all governmental authorities required in
connection with the authorization, issuance, sale or transfer of the shares of
Common Stock reserved for this Plan, including, without limitation, there being
a current registration statement of the Company under the Securities Act of
1933, as amended, covering the shares of Common Stock purchasable on the last
day of the Purchase Period applicable to such shares, and if such a registration
statement shall not then be effective, the term of such Purchase Period shall be
extended until the first business day after the effective date of such a
registration statement, or post-effective amendment thereto. If applicable, all
such rights hereunder are also similarly subject to effectiveness of an
appropriate listing application to a national securities exchange or a national
market system, covering the shares of Common Stock under the Plan upon official
notice of issuance.

19. Miscellaneous.

19.1. This Plan shall not be deemed to constitute a contract of employment
between the Company and any Participant, nor shall it interfere with the right
of the Company to terminate any Participant and treat him or her without regard
to the effect which such treatment might have upon him or her under this Plan.

19.2. Wherever appropriate as used herein, the masculine gender may be read as
the feminine gender, the feminine gender may be read as the masculine gender,
the singular may be read as the plural and the plural may be read as the
singular.

19.3. This Plan, and all agreements hereunder, shall be construed in accordance
with and governed by the laws of the State of Minnesota.

 

6